Gray, C. J.
Each of the venires is under the seal of the court, and directs the drawing, selecting and summoning of a grand juror from a particular town. The return upon each venire is signed by a constable of the town, and shows that the person named in the return was so drawn and selected, and was summoned to attend at the time specified in the venire. Each of these persons attended and served as a grand juror, and there is no question of his identity or of his qualifications in point of fact. Under these circumstances, neither the inconsistency in the description in the return of the time for which he was summoned, nor the want of an indorsement of his name by the town clerk, nor the omission of the name of the town in the address of the venire, nor the absence of a statement of his qualifications in the venire and return, affects the validity of the indictment. Commonwealth v. Parker, 2 Pick. 550.
The legal competency of the defendant as a witness was not affected by the fact that he did not offer himself as such.' The instructions on this point were in exact accordance with the statute. St. 1870, c. 393, § 1, cl. 3.

Exceptions overruled.